                  IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF NORTH CAROLINA
                                       CASE l8-CR-2,13246
                                               18-CR-243248


FOR THE MATTER OF THE STATE OF                                 )
NORTH CAROLINA SUBPOENA FOR                                    )
U.S. PROBATION OFFICER GERALD PATTON                           )


                                               ORI)ER


       THIS MATTER is before the Court on request of the Chief U.S. Probation Officer for the
Westem District of North Carolina and arises from the issuance of a State of North Carolina
Subpoena for the testimony of U.S. Probation Officer Gerald Patton and the production of
government records relating to defendant Darren Alandus Nash. The testimony and production
ofrecords in this proceeding may require disclosure ol information protected by the Rules olthis
Court and the Federal Rules olCriminal Procedure.

         Now, therefore. IT IS ORDERED that U.S. Probation Offrcer Gerald Patton decline to
 give any pretrial, presentence or supervision information or produce any probation record
reladng to Darren Alandus Nash, unless summoner provides this Court with sufficient written
justification lor the need ofsuch information, and the Court instructs the Probation Officer to
release it.

         This Order shall take effect immediatelv and shall continue until further action of this
Cour1.



         IT IS SO ORDERED this 4,bL             day of March, 2019




Frank D     hitney
Chief District Judse
     STATE OF NORTH CAROLINA                                                                                                                         1g-CR "243246
                                                                                                                                                ln The General Court Of Juslice
      MECKLENBURG                                                       County                                                            [X    Disirjct! Superior CoLrrt Divisjon
                          o                                                                                      Addihyal itio l,:unba^



                       VERSUS
      NASH,DARREN.ALANDUS                                                                                                                        SUBPOENA
                                                                                                                                G S 1A,1, Rr{e 45;8.59. -61, ,63i 15A.801, -802
Prryn€qr.st,:c SuOroer,                                     NOTE TO PARTIES NOI REPRESENTED By COUNSEL: Srbporras ,ray b e ptaducad et Wur rcquest. brl must be
    t$*a.naad,
                                   l)o*e*aat                signect dnrl 6sued b lh. olfice ol the CE* ol Supetbr Coun, ot by a nlsgist,?te
                            brr!.red
           Na@ And Adr!ft$ Al Pe/son St
            PATTON,GERRYL
            US PREVENTION OFFICE                                                                                  ID:         COMPLAINT:         1   81208215602
                                                                                                                  TEAM            INFO:


            7046813440
    YOU ARE COMMANDED 1Oi khec* ot that appry)
    m sppear and lestif)/, in the abovs entillsd action, b€for€ lhe court at ihe ptace, dato and lime indicated beiow
    E appear and lestify, rn lhe above entrtled action, al a deposilioo at the place, date an{, trme indtcaled belor4
    D produce and permrt inspectioo and copying ot the following ilems at the place, dat6 and lime mdjcated beiovj
        tl
         See atlached lisl. tl-tst hore it spaca solfcjent)




             REFERENCED CHNRGES:
             COMMUNICATING IHREATS


Nt    na   AN Loaatkn         QI C.utlEl?ce        q   Derosjhonelaaa         I   o Pto4tco                      Oab ro App.dmatuaq Urlit Rela.etJ
                                                                                                                 03t06/1s
    CHARLOTTE, N.C. ROOM: 4130                                                                                   faal, To Ap'raa.tPtat3txe, UnL Rcbasad
                                                                                                                 09:00                                                        ffien ll     ru

Nana       ADd       A&rcs'   Ol Aqrricafil   or   Appncant s   a    6.ttoy                                      02t12i19
SPENCER MERRIWEATHER III
                                                                                                                 ELISA CHINN.GARY
                                                                                                                   n    o.p",Y   csc       f]   ,A.rnsra.r   csc   $cl"r,. o/ supenot cout
f.tapron. l$. Al Apptaa A /.ppl6ot                      s   Anonof
                                                                                                             I
                                                                                                                   I    a.g'tt'at,         l)   Altonar.oA         l)ustna coua,t.dqa
                                                                                                             I
                                                                                                                                                                   ll   supa* cwa ,uaso
                                                                                              REIURN OF SERVICE
    I c€alify   llris sLjbpoena was received and ssrved on the persoi slbpoenaed as tcllows
    By f]         personal         delivery                                           tr
                                                                    registBrod or certilied rnarl. receipt reqlasted and a{ached.
      '!          telephone communication by Sherrff lus. oaty lot a vitnoss subpochaed lo epp6e/ and tastilyl.
             f,( tebphooe communioaUon by local law onforcemgrt agency arse ohty tot e ',y,tncss subpoenaed to agpsar anct tegily ih a cimhal caso)
                  NOTE TO COURT: , r e v/ilnass was s./ved by lerep hdltr. cnmnrunbalion Iron a Locat taw ehtorcenonl agehcy h e cifiindt case. the
                  coutl tnay nol lssue a sho\li, causa otdet ot otdQr lot arrcsl agains! the uyil/],css unlll lhe wilress,has aaon seNed personalty wtlh lhe wrillen


             I   I    I   was unabl€ to serve this subpoena Reason unable                            10   serve
                          llr"ia                                     Nano C!       Atlrorbd ,aflat
$

    NOTE
                          Do*
           IO PEFSON RE ESTING SLTBPOENA: A c.py ol lhls subpoena must
                                                                                                                                                                                   m)
                                                                                                                   be aktiErcd, meihrl ot laxad to the attofiey for eech patly in lh/s case_
    ll a pa y ts nol r',/'senlcd by an allofiey, lhe copy fiusl be maited ot *llversd                              to the pady This does nol apply n.imihal cdse$
    AOC-G.100.              Rev.2/18                                                            (Pl6:s.3.. r.r.6esid€i
    O 2018 Admlrdstrative Omar of the                       Co!fls
     STATE OF NORTH CAROLINA                                                                                              1A-CR -24324n
                                                                                                                        ,n The General Co(rt Of -r,Jstice
       l\4ECKLENBt/RG                                 Cou n                                                          ffi D;strict   il   Superior Coud Drvrsron
                                     H        NA



                                         VERSUS
      NASH, DARREN,ALANDUS                                                                                               SUBPOENA
                                                                                                                        G.S. 14.1, Rule 45, 8-59, .61. .63. ,54.801. .802
t:   ttlt   ite9tre s!,og Sobp@t,,      NOTE TO PARTIES NOT REPR€SENTED BY COUNSEL: Srrbpoores may 6s ptoducod at                              WU rcques!. bat n\Et bc
     ffisalemr,non            llcl.oa,,,t
                                        si?,eel and issuod by lhe ollice o! lha Cletk ol Supetot Coui, at by a nl3gisltale or judge
         N.M Antl Adi,,tst Ot P{,@o SabFxnaed
            PATTON.GERRYL
            US PREVENTION OFFICE                                                             ID              COMPLAINT; 181208215602
                                                                                             TEA   \,I   ;    INFO:


            7046813440
 YOU ARE COMMANOEOTO: ldtock o thd Bppryl
 IX]appcar Bnd teshty, in the above enlilled a.l;cn. bef9.e the coun at the pbce, daie and timo rnd,cated be,c\e
 I  eppsar and testify. in the abovB entitled adrca. at a deposilion at the prace, date and tjm6 tndicaled b€]ovr'
 I  p,odl,c6 snd permrl inspeclion aod copying ol f€ lollow,ng items at ttte place. date a.d lirn6 ,ndlcatEc l)€tov,/
        !
       Soe tllachcd li6l (r.ttr hcrt jl sped solicp.nt)




             REFERENCED CHARGES;
             ASSAULT ON A FEMALE


Nail,       Aad Lo.abod Ol CoutlPl.co An Dagrsinotfrlaca   fo Prad$*

CHARLOTTE. N.C ROOM: 4130
                                                                                         l0s:00                                                          ffau f]r,u
                                                                                         Io,a
                 afi.aD|t alo..ef
Nane And Actles6 Ot Appkaill O.                                                              02112i19
SPENCER MERRIWEATHER III
                                                                                             EL]SA CHINN-GARY
                                                                                              {-l*,*,icsc            fl,ts*r".rcst;          I c,"*,.t,',.r."n,,' :""u
fereqlat)e tro O' Aopko.t At &Fkant s Alotnr!                                                 {)uas,st.t             J^,r*""ea               i la^r,: c,,,,r t,,,1"
                                                                                                                                             l l.:"r,,," <:o",t,:,,a1
                                                                I       RETURN OF SERV]CE
 I   cerlify thrg slbpoeoa was r€Ce,v6d 6nd geNed on the g€rson subpoenaed as lollowst
 By f]         porsonal       delvery                    D rtsgistered or certiied r aal. recelpt .oqussted and atached
              [,
               lolephone com,nlnacaton by Sherif, /U3s o,,t lo. a wttjlost stbpoonaad to appear en:.! !est y).
             Xllelephone commuaication by local law enlorcemenl allency faljr ort /or s $ilhcss sul4rodneed lo sppter an!) tastily b a ct,tlrilB|$se)
               NOTE f O COURT: t u a *ilnass wbs sa'rzrrJ by l;laphone co,ntl'rlt1lcale,n lb a locellaty enlorcamant a?e.cy fi a crinnat case, thc
               aovl hay hot isst€ a shol, ceusc otdot or older lof arGsl agansl lhe winess unltl tte wittrcss hgs been seNed petsorolty *nh lhc *,ita.

             []    I   was ,nabln to scrve lhis subDoena Reason unable to serve
ses.o        rco I l,,,d                           Nsl|,a A{ Autho,t.ed Scdor   lyp. t phl)
                                                   'T5.                                                                                          i'1tl*po
                                         SUBpOENAi I copl o/ tlib subpoend mu.t b.: d.l|ratrd, fistcd or taxed lo lhc allrr,cy {ot ca{h pany n' lnk case
                               b, an altohey, lha aapy tkus! be r,o.led or dahvcttd to 1be paty This does not apply in di.mirai aasaj
     AOC-C-]oO. Rev 2/1e                                             lPr..sc roc rcwE. ridrl
     A 2018 Admirlslralive Otfce ol tile Courls
